Citation Nr: 1815721	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to non-service connected pension benefits based on a need for aid and attendance, for accrued benefit purposes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1945 to July 1952.  He died in May 2013.  The Appellant is the Veteran's son.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Appellant testified before the undersigned Veterans' Law Judge at a March 2017 Travel Board hearing, and a transcript of this hearing is of record.  


FINDING OF FACT

The Veteran's annual income minus allowable medical expenses exceeded the maximum annual pension rate (MAPR).  


CONCLUSION OF LAW

Prior to his death, the Veteran did not meet the criteria for non-service connected pension benefits.  38 U.S.C. §§ 1503, 1521, 5110(a) (2012); 38 C.F.R. §§ 3.2 (e), 3.3, 3.21, 3.23, 3.271. 3.272, 3.274, 3.351, 3.352, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accrued Benefits

Certain survivors of a deceased veteran or VA claimant are eligible to receive from VA payments of "accrued benefits" based upon the deceased veteran's or claimant's statutory entitlement to such benefits.  38 U.S.C. § 5121 (c).  An accrued benefit is a periodic payment to "to which [the veteran] was entitled at death under existing ratings or decisions, or ... based on evidence in the file at date of death ... and due and unpaid."  Id.; see also 38 C.F.R. § 3.1000.  Applications for accrued benefits must be filed within one year after date of death.  38 U.S.C. § 5121 (c).  

For a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his or her death or else be entitled to benefits under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir.1998); Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed. Cir .1996) ("[A]n accrued benefits claim is derivative of the veteran's claim for service connection, i.e., the claimant's entitlement is based on the veteran's entitlement.").  Whether accrued benefits should be awarded "must be determined based on evidence that was either physically or constructively in the veteran's file at the time of his death."  Ralston v. West, 13 Vet. App. 108, 113 (1999); see Hayes v. Brown, 4 Vet. App. 353, 358-59 (1993); 38 C.F.R. § 3.1000 (d)(4) (defining "[e]vidence in the file at date of death").

In this case, the Veteran submitted a claim for non-service connected pension benefits based on a need for aid and attendance, which was received by VA on February 21, 2013.  The Veteran died May 25, 2013, while his claim was still pending.  In July 2013, the Veteran's son, the Appellant, filed a claim for accrued benefits.

Basic entitlement to nonservice-connected pension exists if a veteran: (1) meets the service requirements; (2) meets the net worth and income requirements; and (3) is either age 65 or older; or is permanently and totally disabled from non- service connected disability not due to his/her own willful misconduct.  See 38 C.F.R. § 3.3 (a)(3) (2017). 

With respect to service requirements, it must be shown that a veteran served in the active military during a period of war for a period of at least ninety days.  See 38 U.S.C. § 1521 (j) (2012); 38 C.F.R. § 3.3 (a)(3) (2017).  As relevant in this case, both WWII and the Korean conflict are qualifying periods of war.  See 38 C.F.R. § 3.3 (a)(3) (2017).  WWII is defined as December 7, 1941 through December 31, 1946, while the Korean conflict is defined as June 27, 1950, through January 31, 1955, See 38 C.F.R. § 3.2 (e) (2017).  The Veteran's naval service occurred during both periods.  

With respect to net worth and income requirements, a veteran's countable income cannot exceed the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 C.F.R. § 3.3 (a)(3)(v) (2017).  The MAPR is published in Appendix B of Veterans Benefits Administration Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2017).  Countable income consists of payments of any kind from any source received during a 12-month annualization period, unless specifically excluded.  See 38 C.F.R. § 3.271 (a) (2017).  The income limit at the aid and attendance rate for a veteran without dependents effective March 1, 2013 was $20,795.00.

In determining annual income, all payments of any kind and from any source shall be counted as income during the 12- month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated, in equal amounts and at regular intervals such as weekly, monthly, or quarterly, and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  See 38 C.F.R. § 3.271 (a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income. See 38 C.F.R. § 3.271 (a)(1), (3).  

Some forms of income are excludable from countable income for the purpose of determining entitlement to pension benefits.  See 38 C.F.R. § 3.72.  Medical expenses in excess of 5 percent of the MAPR (maximum amount per regulation), fall into this category of excludable income to the extent they were paid.  See 38 C.F.R. § 3.272 (g)(1)(iii).  For the 5 percent calculation, this calculation excludes "increased pension because of need for aid and attendance."  See id.  In other words, the five percent calculation is based on the non- service connected pension MAPR and not the higher SMP MAPR.

In his February 2013 claim, the Veteran reported recurring income from the United States Railroad Retirement fund of $2, 105.83 per month and recurring income from a Northern Trust Company pension of $659.46 per month.  He also received $20 per year in interest or dividend income.  He reported having $19, 069.62 in cash or non-interest bearing bank accounts and $21, 296.62 in IRAs, Keogh plans, or other investments.  The Veteran's yearly income was thus exceeded the MAPR.  

However, the Veteran also alleged in his application for benefits that he had $4,000 per month in recurring medical expenses because he had recently signed a contract with an assisted living facility, Lakeshore Living, for the period from February 1, 2013 through January 31, 2014.  However, the record reflects that the Veteran only resided at Lakeshore Living from February 8, 2013 to February 16, 2013 and was charged a one-time fee of $2, 399.94.  The Appellant has not provided any evidence that the Veteran was billed for any additional charges by Lakeshore Living.  Thus, the Board finds that the Veteran cannot reduce his annual income by deducting $4,000 per month ($48,000 per year) in medical expenses because there is no evidence that he actually paid $4,000 a month to Lakeshore Living even once prior to his death, let alone on a recurring basis.  While the Veteran may have signed a year-long contract, it seems clear from the record that his obligation to pay was contingent on his actual need for/use of the facility- that is, the Veteran did not have to continue to pay a regular weekly or monthly fee to the facility even if he was no longer using it.  Since he never paid the full contractual amount, he cannot deduct it.  Only medical expenses that have actually been paid can be used to reduce a veteran's countable income.  

The Appellant has also submitted additional unreimbursed medical expenses that the Veteran accrued between February 21, 2013 when his claim was received and May 25, 2013 when he died.  This evidence was not received until after the Veteran's death and because it was not of record at his death, should not be considered in deciding the Veteran's entitlement to benefits.  However, even assuming that these records had been submitted prior to the Veteran's death, they do not provide a basis to grant the Veteran's claim for non-service connected pension benefits.  

The evidence submitted by the Appellant notes that the Veteran had recurring health insurance premiums of $487.00 per month or $5,844.00 per year.  The Appellant also claimed the Veteran's income should be reduced by a $133.85 payment to Bryn Mawr Urology, a $834.80 payment to The Bryn Mawr Terrace, a $592.00 payment to Bon Secours Maria Manor Nursing, a $740.00 payment to Excel Rehab and Nursing, a $55.96 payment to Shelly Medication, a $38.00 payment for an ambulance ride, $20.00 for emergency room valet parking, and 37 miles of travel to medical facilities at 41.5 cents per mile.  The Board is not including in its calculations the amount the Appellant himself paid in parking fees visiting his father at the hospital or the amount the Appellant paid after the Veteran's death to obtain copies of the Veteran's medical records, since these do not appear to be expenses the Veteran himself personally incurred.  After deducting all the identified medical expenses from the Veteran's annual countable income, it still exceeds the MAPR of $20, 795.00.  Because the Veteran's annual income exceeds the maximum annual pension rate, the criteria for non-service connected pension benefits have not been met, and the Appellant's claim for accrued benefits must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to non-service connected pension benefits based on the need for aid and attendance, for accrued benefit purposes, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


